Citation Nr: 1506877	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for ingrown toenails of the right foot and fungal infection of the right toenails.

4.  Entitlement to service connection for ingrown toenails of the left foot and fungal infection of the left toenails. 

5.  Entitlement to service connection for a left foot disorder, to include degenerative arthritis, plantar fasciitis, a calcaneal spur of the left heel, and diabetic neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran presented testimony before the Board in November 2010.  The transcript has been associated with the claims folder.

In September 2011, the Board remanded these claims for further development.

The Board's review includes the paper and electronic records.

As for the left foot, the remanded claim was initially stated as chronic pain of the left foot.  The medical evidence shows diagnoses of degenerative arthritis, plantar fasciitis, a calcaneal spur of the left heel, and diabetic neuropathy.  By the same token, as to the remanded claims regarding the bilateral ingrown toenails, the medical evidence shows a diagnosis of bilateral fungal infection of the toenails.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider these disorders as part of the issue on appeal.

At the hearing, the Veteran asserted that his right knee disorder is secondary to his bilateral flat feet.  Hearing transcript, page 13.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  As discussed below, the Board is granted entitlement to service connection for bilateral pes planus.  

In light of the above, the issues are as stated on the first page.

All issues except entitlement to service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that the bilateral pes planus is not a congenital or developmental defect.

2.  Clear and unmistakable evidence establishes that the Veteran had bilateral pes planus prior to his period of active duty.

3.  The record does not show by clear and unmistakable evidence that the Veteran's preexisting bilateral pes planus was not aggravated during his period of active duty.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.30, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.306(a).

Service connection cannot be granted for congenital or developmental defect but service connection can be granted for a superimposed disease or injury.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).

Analysis

The medical evidence shows a diagnosis of bilateral pes planus.  A November 2009 VA examiner stated that pes planus is considered a congenital condition.  Thus, the Board has to address whether the bilateral pes planus is a congenital or developmental defect for which service connection cannot be granted.  On the last page of the examination report, the examiner explicitly indicated that the pes planus is a congenital condition.  On an earlier page in the report, the examiner diagnosed three disorders.  The examiner stated that the diagnosed condition is congenital or developmental and that there is no condition superimposed on the congenital/developmental condition.  The examiner did not identify which of the three disorders he was referring to, and he also indicated on the final page of the report that the ingrown toenails were to the curved shape of the great toenail, which is a congenital problem.  The examiner indicated that the appellant had had undiagnosed flat feet "all the time," but the examiner did not define the term "all the time."  In other words, the examiner did not state whether the Veteran had had bilateral pes planus all of his life or merely all of the time he was in service.  Put simply, the November 2009 VA examiner did not specifically state that the bilateral pes planus is a congenital or developmental defect as opposed to a congenital or developmental disease.  Therefore, the weight of evidence shows that the bilateral pes planus is not a congenital or developmental defect, and Davidson element (1), current disability, is satisfied.

At the January 1961 entrance examination, pes planus was not diagnosed and the feet were normal on physical examination.  Thus, the bilateral pes planus was not noted on entrance into service and the appellant is entitled to the presumption of soundness as to the bilateral pes planus.

The next matter is whether there is clear and unmistakable evidence that the Veteran's bilateral pes planus preexisted his active service.  The November 2009 VA examiner stated that the Veteran had had undiagnosed flat feet "all the time."  At a minimum, the examiner indicated that the Veteran had bilateral pes planus the entire time he was in service.  Thus, there is clear and unmistakable evidence that the Veteran had bilateral pes planus on entrance.

The crux of this case thus revolves around whether there is clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated during service.  At the entrance examination, the appellant weighed 131 pounds and pes planus was not diagnosed.  At a January 1965 extension-of-enlistment examination, the claimant weighed 159 pounds and pes planus was not diagnosed.  At a January 1966 separation examination, he weighed 150 pounds and bilateral first-degree pes planus was diagnosed.  The claimant gained 19 pounds during service.  At the time of the November 2009 VA examination, the Veteran weighed 278 pounds.  The November 2009  VA examiner indicated that flat feet are not painful, but that flat feet with a weight gain of 147 pounds can be painful.  The examiner opined that it is less likely as not (less than a 50 percent probability) that the bilateral pes planus was caused by or the result of being in the military or treatment in the military for pes planus while in the military.  There is medical evidence that the Veteran had a significant weight gain in service and that a weight gain can cause an increase in the severity of pes planus.  

Given the evidence of a weight gain in service, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's preexisting bilateral pes planus was not aggravated during service.  Thus, Davidson elements (2) and (3), in-service aggravation and medical nexus between the current bilateral pes planus and the in-service aggravation of bilateral pes planus, are satisfied, and service connection for bilateral pes planus is warranted.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The Veteran has never been examined for his right knee disorder.  An examination is necessary to determine whether he has a current right knee disorder, and a medical opinion is necessary to determine whether any current right knee disorder is related to the now-service-connected bilateral pes planus.
 
Although the November 2009 examiner opined that the ingrown toenails were not caused by service, the examiner did not specifically address the service treatment record showing treatment in February 1962 of an ingrown left great toenail.  By the same token, that examiner did not address whether the various disorders of the left foot are related to service.  Therefore, another medical opinion is necessary and the medical opinion can be rendered by the examiner who will evaluating the Veteran's right knee.

The Veteran testified that the Belmont Hospital may have records pertaining to a toenail removal.  Hearing transcript, pages 16-17.  The Veteran submitted some records from Dr. L. Triplett-Schweickart and, subsequent to the remand, did not authorize the release of any additional records from her.  The AOJ should attempt to obtain records from the Belmont Hospital pertaining to a toenail removal and afford the claimant another opportunity to authorize the release of any additional records of Dr. L. Triplett-Schweickart.

The Veteran continues to be treated at the Huntington VA Medical Center, and VA last obtained records from that facility in September 2012.  The AOJ should obtain all records from that facility from September 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his right knee disorder, toenail disorders, and left foot disorders.  Attempt to obtain all records from the Belmont Hospital pertaining to a toenail removal and any additional records of Dr. L. Triplett-Schweickart.  Regardless of the claimant's response, obtain all records from the Huntington VA Medical Center from September 2012 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his right knee, toenail, and left foot disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to right knee, toenail, and left foot disorders.  

The examiner should address the following: 

a)  Identify any right knee disorder.

b)  For each right knee disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected bilateral pes planus.  

c)  If the examiner finds that any right knee disorder was aggravated by the service-connected bilateral pes planus, then he/she should quantify the degree of aggravation.

d)  For each foot, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the ingrown toenails are related to his military service, to include wearing poor-quality shoes in service, being on his feet for long periods of time on the flight deck of an aircraft carrier, and the in-service treatment in February 1962 of a left ingrown toenail.

e)  For each foot, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the ingrown toenails were caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected bilateral pes planus.  

f)  If the examiner finds that the ingrown toenails of either foot aggravated by the service-connected bilateral pes planus, then he/she should quantify the degree of aggravation.

g)  For each foot, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the toenail fungal infection is related to his military service, to include wearing poor-quality shoes in service, being on his feet for long periods of time on the flight deck of an aircraft carrier, and the in-service treatment in February 1962 of a left ingrown toenail.

h)  For each foot, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the toenail fungal infection was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected bilateral pes planus.  

i)  If the examiner finds that the toenail fungal infection was aggravated by the service-connected bilateral pes planus, then he/she should quantify the degree of aggravation.

j)  Provide an opinion on it is at least as likely as not (i.e. probability of 50 percent or greater) that there is degenerative arthritis in the left foot.

k)  If degenerative arthritis of the left foot is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the degenerative arthritis of the left foot is related to his military service, to include wearing poor-quality shoes in service, being on his feet for long periods of time on the flight deck of an aircraft carrier, and the in-service treatment in February 1962 of a left ingrown toenail.

l)  Provide an opinion on it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has plantar fasciitis of the left foot or that plantar fasciitis of the left knee has been manifested at any time since September 2006.

m)  If plantar fasciitis of the left foot is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the plantar fasciitis of the left foot is related to his military service, to include wearing poor-quality shoes in service, being on his feet for long periods of time on the flight deck of an aircraft carrier, and the in-service treatment in February 1962 of a left ingrown toenail.

n)  For the calcaneal spur of the left heel, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the calcaneal spur of the left heel is related to his military service, to include wearing poor-quality shoes in service, being on his feet for long periods of time on the flight deck of an aircraft carrier, and the in-service treatment in February 1962 of a left ingrown toenail.

o)  For any other current left foot disorder, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the current left foot disorder is related to his military service, to include wearing poor-quality shoes in service, being on his feet for long periods of time on the flight deck of an aircraft carrier, and the in-service treatment in February 1962 of a left ingrown toenail.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


